DETAILED ACTION
The pending claims are 1-21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-11, 13, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford (Pub No US/2007/0239208), cited in Information Disclosure Statement 4-16-2020.
	Regarding claim 1, Crawford discloses an anchoring device comprising (surgical implantation device): a finger-mountable work channel (conduit 6) defining assembly defining a finger mounting axis and a work channel axis (Crawford, Abstract, col. 27, 42, 43, 45-50, 61, claim 1&18, fig 1, 6-9), 
said finger-mountable work channel (conduit 6) defining assembly defining an aperture (window 18) lying generally in an aperture plane angled with respect to said finger mounting axis and with respect to said work channel axis (Crawford, Abstract, col. 27, 42, 43, 45-50, 61, fig 1, 6-9); 
an anchor insertion assembly (insertion rod 20) arranged for axial displacement along said work channel axis with respect to said aperture so as to intersect said aperture plane (Crawford, Abstract, col. 43, 48-53, 61, 63, 65, fig 2, 3, 5-8); 
and an anchor assembly (insertion rod/anchor assembly) including at least an anchoring portion (anchor 50) and a flexible elongate portion (insertion rod 20) attached thereto (Crawford, Abstract, col. 48 & 52, fig 3), 
said anchoring portion (anchor 50) having a pre-anchoring operative orientation and an anchoring operative orientation (The physical property of memory will cause the anchor frame 36 to expand once it is advanced completely through conduit, Crawford, abstract, col. 26, 43, 48-53, 61, 63, 65, fig 2, 3, 5-8).
Regarding claim 2, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 and wherein said anchor insertion assembly (insertion rod/anchor assembly) is arranged for limited axial displacement along said work channel axis with respect to said aperture so as to intersect said aperture plane (FIG. 1 illustrates a glove garment 4 with an attached conduit 6 such that the axis cannot be displaced relative to the glove, Crawford, Abstract, col. 42 & 45-46, fig 1).
Regarding claim 3, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 and wherein said anchor insertion assembly (insertion rod/anchor assembly) arranged for axial displacement along said work channel axis with respect to said aperture (window 18) so as to intersect said aperture plane adjacent said aperture (FIG. 1, 8 and 9 illustrates insertion rod/anchor assembly such in intersects with aperture plane adjacent to window 18, Crawford, Abstract, col. 42 & 45-46, fig 1, 8-9).
Regarding claim 4, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 and wherein said anchoring portion is displaceable along said work channel axis across said aperture plane by said anchor insertion assembly while in said pre-anchoring operative orientation (The physical property of memory will cause the anchor frame 36 to expand once it is advanced completely through conduit, Crawford, Abstract, col. 26, 43, 48-53, 61, 63, 65, fig 2, 3, 5-8).
Regarding claim 5, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 and wherein said finger mounting axis lies in a finger mounting axis plane, said work channel axis lies in a work channel axis plane, which is parallel to said finger mounting axis plane and said aperture plane is orthogonal to said mutually parallel finger mounting axis plane and to said work channel axis plane (FIG. 1, 8 and 9 illustrates insertion rod/anchor assembly that are parallel axis which is orthogonal to the aperture plane adjacent to window 18, Crawford, Abstract, col. 42 & 45-46, fig 1, 8-9).
Regarding claim 7, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 and wherein said finger- mountable work channel defining assembly defines a finger anchoring location engagement portion lying generally in an orientation angled with respect to said work channel axis (FIG. 8 and 9 discloses the conduit 6 which defines a finger anchor location angled with respect to conduit 6, Crawford, Abstract, col. 27, claim 1 & 18, fig 1, 8-9).
Regarding claim 10, Crawford discloses the anchoring device (surgical implantation device) according to claim 9 and wherein said finger mountable work channel defining assembly is formed as a single piece of a partially flexible plastic material and defines two side walls joined at an end wall and underside wall and is configured to enable an underside of the operator's finger to engage an anchoring site.
Regarding claim 8, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 and wherein said finger mountable work channel (conduit 6) defining assembly is configured to be right or left hand specific (procedure is repeated on the patient's opposite side using the operator's opposite hand in order to place anchors at corresponding symmetric positions along the pelvic floor, Crawford, abstract, col. 24, 44-46, and 61-62).
Regarding claim 10, Crawford discloses the anchoring device (surgical implantation device) according to claim 9 and wherein said finger mountable work channel defining assembly (glove garment 4) is formed as a single piece of a partially flexible plastic material (glove can be a surgical glove of plastic material, Harari, col. 24)  and defines two side walls joined at an end wall and underside wall and is configured to enable an underside of the operator's finger to engage an anchoring site (Glove is disclosed as a single piece with which window 18 allows the operator optimal tactile discrimination of anatomic landmarks relevant to the surgical procedure being performed. Crawford, col. 42, 44-46, fig. 1, 6-8).
Regarding claim 11, Crawford discloses the anchoring device (surgical implantation device) according to claim 9 and wherein said work channel defining assembly defines forward and rearward throughgoing fixed mounting channels for fixedly mounting of said elongate work channel defining element.
Regarding claim 13, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 and wherein said work channel (conduit 6 axis) axis is angled with respect to said aperture plane (window 18 plane) (Crawford, abstract, col. 27, 42, 43, 45-50, 61, claim 1&18, fig 1, 6-9).
Crawford fails to disclose explicitly that the angle is by 40 degrees.
However, Crawford teaches the work channel axis as angled relative to the aperture plane and it would be obvious to try the finite various degrees within 180-degree angle with a reasonable expectation of successful anchoring in substrate.
Regarding claim 20, Crawford discloses a method for utilizing an anchoring device (surgical implantation device) for positioning and inserting an anchoring assembly into an anchoring substrate, the anchoring device comprising: a finger-mountable work channel (conduit 6) defining assembly defining a finger mounting axis and a work channel axis (Crawford, Abstract, col. 27, 42, 43, 45-50, 61, claim 1&18, fig 1, 6-9), 
said finger-mountable work channel (conduit 6) defining assembly defining an aperture lying generally in an aperture plane (window 18) angled with respect to said finger mounting axis and with respect to said work channel axis (Crawford, Abstract, col. 27, 42, 43, 45-50, 61, fig 1, 6-9); 
an anchor insertion assembly (insertion rod 20) arranged for axial displacement along said work channel axis with respect to said aperture so as to intersect said aperture plane (Crawford, Abstract, col. 43, 48-53, 61, 63, 65, fig 2, 3, 5-8);
and an anchor assembly (insertion rod/anchor assembly) including at least an anchoring portion (anchor 50) and a flexible elongate portion attached thereto (insertion rod 20) (Crawford, Abstract, col. 48 & 52, fig  3), said anchoring portion (anchor 50) having a pre-anchoring operative orientation and an anchoring operative orientation the method comprising (The physical property of memory will cause the anchor frame 36 to expand once it is advanced completely through conduit, Crawford, abstract, col. 26, 43, 48-53, 61, 63, 65, fig 2, 3, 5-8): 
inserting a finger of a user into said finger-mountable work channel (conduit 6) defining assembly, whereby a distal phalanx of said finger is arranged so as to engage said anchoring substrate (Crawford, abstract, col. 23, 47, and 61); and inserting said anchor insertion assembly (insertion rod/anchor assembly) into said finger-mountable work assembly with said anchor (anchor 50) assembly preloaded therein, such that the orientation of said finger of said user precisely defines the location of anchoring engagement of said anchor assembly with said anchoring substrate (Crawford, abstract, col. 23, 25-27, 48, and 50-51).
	Regarding claim 21, Crawford discloses The method according to claim 20 and wherein an extent of insertion of said anchor assembly (insertion rod/anchor assembly) in said anchoring substrate is precisely limited by engagement between said anchor insertion assembly (insertion rod/anchor assembly) and said finger-mountable work channel (conduit 6) defining assembly (The depth marker 58 will arrive at the proximal end 8 of the conduit 6 when the desired depth of penetration has been reached, as seen in FIGS. 7-8A, Crawford, col. 49 and 50, fig. 7 and 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (Pub No US/2007/0239208) in view of Sumko ‘461 (US Publication No US/2016/0235461), cited in the Information Disclosure Statement filed 11/05/2019.
	Regarding claim 6, Crawford discloses the anchoring device according to claim 1 but fails to disclose that the work channel axis is angled with respect to said finger mounting axis.
	However, Sumko ‘461 teaches a device having the work channel axis is angled with respect to said finger mounting axis (surgical guide apparatus 10 includes a guide tube 30 that receives K-wire 70 including a sharp end 71 which is angled relative to finger collar 20, Sumko ‘461, Fig. 1 and 4).
Crawford and Sumko ‘461 are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford to incorporate the teachings of Sumko ‘461. The motivation for the modification would have been to include a finger mounting axis and work channel axis angled with respect to said finger mounting axis as keeping the axis parallel would target an anchor location adjacent the where the user’s finger is located instead of having it angled to target the precise location that the user’s finger is in contact, (Sumko ‘461, Col. 15, line 11-18).
Regarding claim 12, Crawford discloses the anchoring device according to claim 1 but fails to disclose the work channel axis is angled with respect to said finger axis by 7 degrees.
However, Sumko ‘461 teaches a similar device in the same field of endeavor having a surgical guide apparatus and method of use (Abstract) having a finger mounting (finger collar 20) axis and work channel (guide tube 30) axis angled with respect to said finger mounting axis (surgical guide apparatus 10 includes a guide tube 30 that receives K-wire 70 including a sharp end 71 which is angled relative to finger collar 20, Sumko ‘461, Fig. 1 and 4).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford to incorporate the teachings of Sumko ‘461 by including work channel axis that is angled with respect to said finger axis by 7 degrees as keeping the axis parallel would target an anchor location adjacent the where the user’s finger is located instead of having it angled to target the precise location that the user’s finger is in contact (Sumko ‘461, Col. 15, line 11-18). Furthermore, as Sumko already teaches that the work channel axis is angled, it would be obvious to try other angles as there are a finite number of angles to try with a reasonable expectation of successful penetration of the substrate. 

Claim 9, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (Pub No US/2007/0239208) in view of Harari (Pub No US/2015/0320442), cited in the Information Disclosure Statement filed 11/05/2019.
Regarding claim 9, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 and wherein said finger mountable work channel defining assembly comprises a finger mount element (glove garment 4), an elongate work channel defining element (conduit 6) but fails to disclose an insertion and stop defining element, which is fixedly mounted onto said elongate work channel defining element.
However, Harari teaches an insertion and stop defining element (stop element disclosed in fig. 1), which is fixedly mounted onto said elongate work channel defining element (guide tube 16) (Figure 1-3 discloses a hollow conical shaped element attached to end of guide tube portion 16 that inherently stops further axial movement as anchor delivery device 33 would not be capable of passing through, Harari, fig 1-3).
Crawford and Harari are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit 6 of Crawford to incorporate the teachings of Harari by including a hollow funnel-shaped stop element to inherently limit the axial displacement of the anchor assembly while making it easier to load a needle.
Regarding claim 13, assuming arguendo that Crawford fails to disclose a work channel axis is angled with respect to said aperture plane by 40 degrees.
However, Harari teaches an anchoring device wherein said work channel axis (guide tube 18 axis) is angled with respect to said aperture plane (plane) by 40 degrees (The angle of distal guide tube portions 18 can either be fixed to the type of probe 36 used or it can be manually adjusted (by rotating) and locked in a rotational position suitable for the imaging plane of the imaging probe used, Harari, col. 55, fig. 4).
Crawford and Harari are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit 6 of Crawford to incorporate the teachings of Harari by including a manually adjustable distal conduit such that any angle, relative to plane, could be achieved (Harari, col. 55).
Regarding claim 14, Crawford fails to disclose an insertion and stop defining element which is a hollow element.
	However, Harari teaches an anchoring device wherein said insertion and stop defining element is a hollow element (stop element disclosed in fig. 1) includes a generally cylindrical hollow portion which communicates with a hollow funnel-shaped portion defining an edge, which serves as a precise stop limiting the axial extent of displacement of the anchor insertion assembly therethrough (Figure 1-3 discloses a hollow conical shaped element attached to end of guide tube portion 16 that inherently stops further axial movement as anchor delivery device 33 would not be capable of passing through, Harari, fig 1-3).
Crawford and Harari are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit 6 of Crawford to incorporate the teachings of Harari by including a hollow funnel-shaped stop element to inherently limit the axial displacement of the anchor assembly while making it easier to load a needle.
Regarding claim 15, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 but fails to disclose wherein said anchor insertion assembly comprises first and second housing portions onto which are mounted an inner tube and button assembly including a button and an elongate tube fixedly mounted thereto at an end of said elongate tube.
However, Harari teaches an anchor insertion assembly (anchor delivery device 33) comprises first and second housing portions (handle 31) onto which are mounted an inner tube (first flexible tube 26) and button assembly including a button (button 42) and an elongate tube (first flexible tube 26) fixedly mounted thereto at an end of said elongate tube (Harari, col. 57, fig. 5).
	Regarding claim 16, Crawford fails to disclose the anchoring device comprising an outer tube and retainer assembly mounted onto said first and second housing portions.
However, Harari teaches an anchoring device comprising an outer tube (tube 32) and retainer assembly (Harari, fig. 5B and 5D disclose tube 32 as affixed to disk like structure before Spring 41 and button 42) mounted onto said first and second housing portions. (Harari, col. 52-58, fig. 5A-D).
	Regarding claim 17, Crawford discloses wherein outer tube and retainer assembly includes a retaining disk, which is fixedly mounted onto an end of an elongate tube and a coil spring mounted over said elongate tube between said button and said retaining disk.
However, Harari teaches a similar device in the same field of endeavor having an outer tube (Tube 32) and retainer assembly includes a retaining disk (Tube 32 is affixed to disk like structure before Spring 41 and button 42, Fig. 5B and 5D), which is fixedly mounted onto an end of an elongate tube and a coil spring (Spring 41) mounted over said elongate tube (Tube 32) between said button (Button 42) and said retaining disk (Button stop disclosed in Fig. 5B and 5D). Button 42 is held in place by spring and button stop disclosed in Fig. 5B and 5D teaches a structure that performs the same function in the same manner by retaining axial movement with a stopping structure (Harari, fig. 5A-D).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford to incorporate the teachings of Harari by including an anchor insertion assembly outer tube (Tube 32) and retainer assembly (Tube 32 is affixed to disk like structure before Spring 41 and button 42, Fig. 5B and 5D) mounted onto said first and second housing portions (Handle 31), which is fixedly mounted onto an end of an elongate tube and a coil spring (Spring 41) mounted over said elongate tube (Tube 32) between said button (Button 42) and said retaining disk (Button stop disclosed in Fig. 5B and 5D), because both perform the function of delivering the anchor (Anchor 30) to an anchor location one could have substituted the delivery devices and the result of the substitution would have been predictable in conferring better control, timing, and delivery of the anchor (Anchor 30) by retaining and limiting axial movement with a stopping structure (Harari, Fig. 5B and 5D).
Regarding claim 18, Crawford fails to disclose a button guard element pivotably mounted onto said first and second housing portions for selectable protective engagement with said button.
Harari teaches a similar device in the same field of endeavor having a button guard element (Trigger 40) pivotably mounted (Trigger 40 rotates on a pivot to enable operator access, Harari ‘422, Page 8, line 15-16) onto said first and second housing portions (Fig. 5A and 5C disclose the Trigger 40 as mounted on the Handle 31) for selectable protective engagement with said button (Trigger 40 protects button 42 from being pressed prematurely, Harari, col. 57).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford to incorporate the teachings of Harari by including a delivery device with a button guard element (Trigger 40) as substituted the delivery devices and the result of the substitution would have been predictable in conferring better control, timing, and delivery of the anchor (Trigger 40 protects button 42 from being pressed prematurely, Harari, col. 57).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (Pub No US/2007/0239208) in view of Dougherty (Pub No US/2019/0290420).
Regarding claim 19, Crawford fails to disclose a button configured to have an engagement surface formed with a pair of retaining recesses arranged on opposite sides of a transverse slit and an axial bore, which extends therethrough and defines an aperture in said engagement surface at said transverse slit.
However, Dougherty teaches the anchoring device (cannulated driver 1500) according to claim 15 and wherein said button (handle 1402) is configured to have an engagement surface formed with a pair of retaining recesses (divots disclosed in fig. 30) arranged on opposite sides of a transverse slit (cleats 1408) and an axial bore, which extends therethrough and defines an aperture in said engagement surface at said transverse slit (it will again be readily understood by the skilled artisan that the position of the respective coordinating elements (e.g., recessed slots and grooves that mate with assorted projecting protrusions, protuberances, tabs and splines) may be exchanged and/or reversed as needed, Dougherty, col. 245, 255, 260, and 262, fig. 3-9 and 30, which disclose a button with an axial bore, a transvers slit with recesses on opposite sides).
Crawford and Dougherty are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the button of Crawford to incorporate the teachings of Dougherty by including a pair of retaining recesses arranged on opposite sides of a transverse slit with the axial bore, which extends therethrough and defines an aperture in said engagement surface at said transverse slit for maintaining the tension of sutures placed therein (Dougherty, col. 262).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/               Examiner, Art Unit 3771   
/TAN-UYEN T HO/               Supervisory Patent Examiner, Art Unit 3771